DETAILED CORRESPONDENCE
This communication is in response to the Application filed on 01/11/2021. Claims 1-6 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 01/11/2021 is compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over HIRAO et al. (US 20200262477 A1, hereinafter “HIRAO”) in view of Cai et al. (US 20180244305 A1, hereinafter “Cai”).
Regarding claims 1 and 15, HIRAO (Figs. 1-3) discloses a method of actively damping a vehicle (vehicle 1) front suspension (The suspension devices 4 and 5 each comprise a suspension spring (spring), such as a coil spring, not shown, and a shock damper 6 disposed between the vehicle body 1 and each of the wheels 2 and 3 in parallel with the corresponding suspension spring; HIRAO at [0014]) comprising: sensing a vibration in the vehicle front suspension (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018]); generating an input signal representing the vibration in the vehicle front suspension (The vehicle height sensors 8 detect the vehicle height at the four corners of the vehicle and outputs a detected signal (vehicle height information) to the suspension control device; HIRAO at [0019]); calculating a compensation signal based upon the input signal (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]). 
HIRAO does not explicitly teach generating a compensation torque by a motor coupled to the vehicle front suspension, the compensation torque based on the compensation signal. However, Cai teaches or at least suggests generating a compensation torque by a motor coupled to the vehicle front suspension, the compensation torque based on the compensation signal (An electronic control unit 96 is electrically connected to the first motor 102 for responding to vehicle sensors and processors to control the amount of torque of the first motor 102 … ; Cai at [0024]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HIRAO to include a compensation torque by a motor coupled to the vehicle front suspension, the compensation torque based on the compensation signal, as taught by Cai in order to reduce complexity and a reduction in packaging footprint relative to placing the drive systems in series.

Regarding claim 2, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3)teaches wherein sensing the vibration in the vehicle front suspension comprises sensing the vibration with a steering torque sensor (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018]).

Regarding claim 3, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches placing an active damping system in an enabled mode in response to satisfaction of a turn-on criteria (a fully-active damper (fully-active suspension device) that is capable of implementing fully-active control over a drive cylinder (hydraulic cylinder or air cylinder) or the like; HIRAO at [0015]); wherein the compensation torque is only generated with the active damping system in the enabled mode (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).

Regarding claim 4, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein the turn-on criteria includes a speed of the vehicle being greater than a speed threshold value (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).

Regarding claim 5, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein the turn-on criteria includes a steering input angle indicative of driver input not causing the vibration in the vehicle front suspension (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).

Regarding claim 6, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches calculating an input vibration signal based upon the steering input angle (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]); and wherein the steering input angle indicative of driver input not causing the vibration in the vehicle front suspension comprises the input vibration signal being less than an input vibration threshold value (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).

Regarding claim 7, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches calculating an absolute value signal based upon the input signal (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]); calculating a moving maximum signal based upon the absolute value signal over a first window length of time (The vehicle height sensors 8 detect the vehicle height at the four corners of the vehicle and outputs a detected signal (vehicle height information) to the suspension control device; HIRAO at [0019]); calculating a moving minimum signal based upon the absolute value signal over a second window length of time (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]); and wherein the turn-on criteria comprises one of the moving maximum signal or the moving minimum signal being greater than an enabling threshold value (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]).

Regarding claim 8, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches placing the active damping system in a disabled mode in response to satisfaction of a turn-off criteria (The shock damper 6 is not limited to a damper that actively generates a force (damping force), namely, a semi-active damper (semi-active suspension device) that is capable of performing semi-active control; HIRAO at [0015]); and wherein the turn-off criteria comprises one of the moving maximum signal or the moving minimum signal being less than a disabling threshold value (“calculated control command value” and a “torque control command issued from the suspension control device 7” and thus calculates a torque final command value corresponding to steering torque (final steering torque) to be finally outputted from the electric motor 13; HIRAO at [0037]).

Regarding claim 9, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches generating a filtered signal based upon the input signal and including only frequencies within a predetermined frequency range (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]).

Regarding claim 10, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein calculating the compensation signal based upon the input signal comprises using at least one of a proportional control, an integral control, or a derivative control method (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]). 

Regarding claim 11, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein the at least one of the proportional control, the integral control, or the derivative control method is performed by a proportional-integral-derivative (PID) controller (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]).

Regarding claim 12, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein calculating the compensation signal based upon the input signal comprises multiplying the input signal by a spring coefficient (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]).

Regarding claim 13, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein calculating the compensation signal based upon the input signal comprises calculating a first derivative of the input signal (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]); and multiplying the first derivative of the input signal by a damping coefficient (Although the embodiment uses the target damping force as a control command, a target damping coefficient may be used instead; HIRAO at [0039]).

Regarding claim 14. HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein calculating the compensation signal based upon the input signal comprises calculating a second derivative of the input signal (the vehicle travels on a high-frequency road surface that is difficult for the force generating mechanism to respond, vibration is reduced by the steering torque generated by the electric power steering system 10; HIRAO at [0055]); and multiplying the second derivative of the input signal by an inertia coefficient (Although the embodiment uses the target damping force as a control command, a target damping coefficient may be used instead; HIRAO at [0039]).
 
Regarding claim 16, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein the motor is an actuator of an electric power steering system configured to steer the vehicle (The force generating mechanism may be selected from a variety of force generating mechanisms including, for example, a hydraulic actuator of a fully-active damper, an air spring of an air suspension device, an actuator that adjusts a stabilizer and an efficacy of the stabilizer, a linear motor that forms an electromagnetic suspension, and the like; HIRAO at [0063]).

Regarding claim 18, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches wherein the sensor is one of a yaw rate sensor or a torque sensor or an output angle sensor of an electric power steering system configured to steer the vehicle (… the steering torque generating portion uses the vehicle height information detected by the vehicle height information detecting portion to create a signal for reducing the vibration generated in the steering and a signal for reducing a yaw motion of the vehicle, to thereby generate steering torque for controlling the steering; HIRAO at [0070]).

Regarding claim 19. HIRAO (Figs. 1-3) discloses a system for actively damping vibration in a front suspension of a vehicle, comprising: an electronic control unit configured to generate a compensation signal to compensate the vibration in the front suspension (… the steering control device 16 are connected together through the vehicle data bus 9 that further connects the suspension control device 7 and the steering control device 16 to the other ECUs; HIRAO at [0058] and [0061]); and 
the compensation torque based upon the compensation signal in an active damping mode (a fully-active damper (fully-active suspension device) that is capable of implementing fully-active control over a drive cylinder (hydraulic cylinder or air cylinder) or the like; HIRAO at [0015]); 
wherein the system is in the active damping mode in response to satisfaction of a turn-on criteria (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023); and wherein the turn-on criteria includes both of: a steering input shaft vibration being less than a vibration threshold, and a speed of the vehicle being greater than a threshold speed (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).
HIRAO does not explicitly teach a motor configured to apply a compensation torque to the front suspension. However, Cai teaches or at least suggests a motor configured to apply a compensation torque to the front suspension (An electronic control unit 96 is electrically connected to the first motor 102 for responding to vehicle sensors and processors to control the amount of torque of the first motor 102 … ; Cai at [0024]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HIRAO to include a motor configured to apply a compensation torque to the front suspension, as taught by Cai in order to reduce complexity and a reduction in packaging footprint relative to placing the drive systems in series.

Regarding claim 3, HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches placing an active damping system in an enabled mode in response to satisfaction of a turn-on criteria (a fully-active damper (fully-active suspension device) that is capable of implementing fully-active control over a drive cylinder (hydraulic cylinder or air cylinder) or the like; HIRAO at [0015]); wherein the compensation torque is only generated with the active damping system in the enabled mode (… the suspension control device 7 is connected to a vehicle height sensor 8 that detects the vehicle body behavior information; HIRAO at [0018] and [0022]-[0023).

Regarding claim 20. HIRAO, as modified Cai discloses the claimed invention substantially as explained above. Further, HIRAO (Figs. 1-3) teaches a sensor configured to sense the vibration in the front suspension of the vehicle, and wherein the sensor is one of a yaw rate sensor or a torque sensor (that is, a steering torque command value corresponding to assist torque to be imparted to the steering shaft 12) on the basis of the steering torque detected by the torque sensor 15; HIRAO at [0037]) or an output angle sensor of an electric power steering system configured to steer the vehicle (… the steering torque generating portion uses the vehicle height information detected by the vehicle height information detecting portion to create a signal for reducing the vibration generated in the steering and a signal for reducing a yaw motion of the vehicle, to thereby generate steering torque for controlling the steering; HIRAO at [0070]).
 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over HIRAO et al. (US 20200262477 A1, hereinafter “HIRAO”) in view of Cai et al. (US 20180244305 A1, hereinafter “Cai”) as applied to claims 15 above, and further in view of WANG et al. (US 20190351933 A1, hereinafter “WANG”).
Regarding claim 17,  HIRAO, as modified Cai discloses the claimed invention substantially as explained above, but not explicitly teach wherein the electric power steering system comprises an electrically-powered recirculating-ball steering gear assembly. However, WANG teaches or at least suggests wherein the electric power steering system comprises an electrically-powered recirculating-ball steering gear assembly (… the active steering system using planetary gear set with less tooth difference according to the present invention can also be equipped with other types of power steering systems (such as electric power steering system, EPS) as needed and steering gears (such as recirculating ball steering gear; WANG at [0065]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified HIRAO and Cai to include the electric power steering system comprises an electrically-powered recirculating-ball steering gear assembly, as taught by WANG in order to provide the vehicle operator with mechanical benefits, so that the vehicle operator can safety steer the vehicle to a suitable location.

Conclusion
The prior art made of record and cited in the PTO-892 form is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www .uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663           


/JONATHAN M DAGER/               Primary Examiner, Art Unit 3663